MEX        GENERAL
                          F      XAS




Honorable Robert S. Calvert          Opinion No. MA15
Comptroller of Public Accounts
Austin, Texas 78711                  Re:   Effective date of Senate
                                           Bill 8, Acts of the 61st
                                           Legislature, Regular Ses-
                                           sion, 1969, an Act pro-
                                           viding for the implementa-
                                           tion of a program of
Dear Mr. Calvert:                          student teaching.
         Your request for an opinion reads as follows:
          "I have attached the following Items for
     legal interpretation In regard to the effective
     date for S.B. 8, 61st Legislature, R.S.:
          1.   S.B. 8, 61st Legislature, R.S.
          2. S.B. 58, 61st Legislature, R.S., pages
     5 and 6 of Article IV , . . (Central Education
     Agency, Item 21) . . . as contained in the Gen-
     era1 Appropriations Bill for fiscal year beginning
     September 1, 1969.

          3.   Attorney General's Opinion ww-102.
          "Does the langua e In S.B. 58 as contained
     in pages IV-5 and IV-2 create an effective date
     for S.B. 8 earlier than September 1, 19701
           "The effective date for S.B. 8 must be
     determined to establish the cost of such legls-
     lation for certification purposes as required
     by State's Constitution, Article III, Section
     49a."
          Senate Bill 8, Acts of the 6lst Legislature, Regular
Session, 1969, provides for a program of student teaching and
appropriates mon$y for the program "for the biennium ending
August 31, 1971.


                              - 2065 -
Hon. Robert S. Calvert, page 2 (m-415)


          The effective date of Senate Bill 8, Acts of the 61st
Legislature is prescribed in Section 5. Section 5 provides:
          'Section 5. This Act shall take effect
     when Senate Bill 8 has been cited in a General
     Appropriations Bill, but in no event shall the
     Act become effective later than September 1,
     1970."
          In view of the provisions of Section 5 of Senate Bill
8 above quoted, the effective date of Senate Bill 8 is dependent
upon whether Senate Bill 8 has been cited in the General Appro-
priations Bill for the fiscal year beginning September 1, 1969.
          You have enclosed with your request that portion of
Article IV of Senate Bill No. 58, Acts of the 61st Legislature,
Regular Session, 1969 (General Appro rlations Bill for the fis-
cal year beginning September 1, 1969P relating to the allocation
of the Foundation School Fund in the appropriation to the Central
Education Agency which lists the following statutory citations:
          'Senate Bill No. 117, Chapter 335, Acts
     of the Fifty-first Legislature, Regular Session,
     1949 (Article 7083a, Section 2 (4-a), Vernon's
     Civil Statutes), as amended, and any balances
     remaining in the Foundation School Fund at the
     end of such year, to pay the State's partof
     the Foundation School Program as provided for
     in Senate Bill No. 116, Chapter 334, Acts of
     the Fifty-first Legislature, Regular Session,
     1949 (Articles 2922-11 to 2922-22, Vernon's
     Civil Statutes), as amended, and Senate Bill
     No. 355, Chapter 215, Acts of Fifty-second
     Legislature, Regular Session, 1951; House Bill
     No. 51, Chapter 481, and House Bill No. 612,
     Chapter 430, Acts of the Fifty-sixth Legisla-
     ture, Regular Session, 1959; House Bill NO.
     479, Chapter 468, Senate Bill No. 22, Chapter
     372, as amended, Senate Bill No. 80, Chapter
     260, as amended, Senate Bill No. 51, Chapter
     374, and Senate Bill No. 178, Chapter 12, Acts
     of the Fifty-seventh Legislature, Regular Session,
     1961; Senate Bill No. 18, Chapter 40, Acts of the
     Fifty-seventh Legislature, Third called Session,
     1962; House Bill No. 167, Chapter 106, as amended,
     and House Bill No. 87, Chapter 361, Acts of the

                             - 2066-
.




Hon. Robert S. Calvert, page~3 (m-415)


     Fifty-eighth Legislature, Regular Session, 1963,
     as amended; Senate Bill No. 149, Chapter 545,
     Senate Bill No. 408, Chapter 448, Senate Bill No.
     4, Chapter 438, and Senate Bill 575, Chapter 563,
     as amended, Acts of the Fifty-ninth Legislature,
     Regular Session, 1965; House Bill 156, Chapter
     451, and House Bill No. 1020, Chapter 706, Acts
     of the 60th Legislature, Regular Session, 1967."
          Senate Bill 8, Acts of the 6lst Legislature, Regular
Session, 1969, Is not Included in the list of statutes cited
in the language above quoted from the General Appropriations
Bill.
          You are therefore advised that   the language in Senate
Bill 58 (General Appropriations Bill for   the fiscal year beginning
September 1, 1969) as contained on pages   IV-5 and IV-~ does not
create an effective date for Senate Bill   8 earlier than September
1, 1970.
                    SUMMARY
         In view of the language of Section 5 of Senate
    Bill No. 8, Acts of the 6lst Legislature, Regular
    Session, 1969, providing that "the Act shall take
    effect when Senate Bill No. 8 has been cited in a
    General Appropriations Bill but In no event shall
    it become effective later than September 1, 1970,"
    and in view of the fact that the provisions of
    Senate Bill No. 58 as contained in the appropriation
    to the Central Education Agency for the fiscal year
    beginning September 1, 1969, do not cite said Senate
    Bill No. 8, Senate Bill No. 58 does not create an
    effective date for Senate Bill No. 8 earlier than
    September 1, 1970.
                             Your+7very truly,


                                  ORB C. MARTIN
                                      General of Texas

Frepared by John Reeves
Assistant Attorney General



                              -2067-
Hon. Robert   S. Calvert, page 4 (M-415)


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Bill Allen
Sarah E. Phillips
James Quick
Harold Kennedy
W. V. Geppert
Staff Legal Assistant
Hawthorne Phillips
Executive Assistant




                               -   2068 -